               Case 1:20-cv-05048-KPF Document 86 Filed 08/21/20 Page 1 of 2

                                                                    Kelly Strange Crawford
                                                                                       Co-Chair
                                                                                           Direct:
                                                                                  t: 973.451.8417
                                                                                  f: 973.451.8635
                                                                            kcrawford@riker.com
                                                                               Headquarters Plaza
                                                                            One Speedwell Avenue
                                                                       Morristown, NJ 07962-1981
                                              August 21, 2020
      Via CM/ECF
      Hon. Katherine Polk Failla, U.S.D.J.
      United States District Court - Southern District of New York
      Thurgood Marshall United States Courthouse


                                                                  MEMO ENDORSED
      40 Foley Square -
      New York, New York 10007
      Chambers Phone: (212) 805-0290
August
                   Re: Susan Rusciano, et al. v. Ethicon, Inc., et al.,
                   Civil Action No.1:20-cv-05048-KPF

      Dear Judge Failla:

                    Following the August 7, 2020, telephonic status conference, Plaintiff’s counsel has
      advised of potential jurisdictional issues and refiling the case in the New Jersey state court
      multi-county litigation pending in the Superior Court of New Jersey, Bergen County.
      Defendants are not amenable to that solution and would request that Plaintiff make a formal
      motion seeking the relief requested. The parties will continue to meet and confer on this issue.
      The parties thus request an extension of the Court’s directive to submit a “roadmap” document
      to the court outlining the outstanding dispositive and Daubert motions that have yet to be
      decided by the Court (which was to be submitted today), as well as the obligation to submit
      courtesy copies of all of the outstanding motion papers. The parties also request that the
      Court set a teleconference to provide the parties with guidance as to how the Court wishes
      to address this issue.

                                                      Respectfully submitted,

                                                      Very truly yours,


                                                      Kelly S. Crawford
      cc: Nate Jones, Esq. (via CM/ECF)
           Case 1:20-cv-05048-KPF Document 86 Filed 08/21/20 Page 2 of 2
Application GRANTED. The Court ORDERS the parties to appear for a telephonic
conference on August 28, 2020, at 11:30 a.m. The dial-in instructions are as
follows: At 11:30 a.m. the parties will dial (888) 363-4749 and enter access
code 5123533. Please note, the conference will not be available prior to
11:30 a.m. The Court further ORDERS that the deadline for the parties'
submission of a "roadmap" and other materials be ADJOURNED sine die, as it
seems that resolution of the jurisdictional issues may preclude the need for
this Court to decide the outstanding motions.

Dated:   August 21, 2020                  SO ORDERED.
         New York, New York




                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
